Citation Nr: 1119924	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  00-07 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to a retroactive award of Dependents' Education and Assistance benefits under Chapter 35, Title 38, Unites States Code, for periods of enrollment from September 27, 1993 to December 17, 1993; and from April 4, 1994, to June 20, 1994.

2.  Entitlement to a retroactive award of Dependents' Education and Assistance benefits under Chapter 35, Title 38, Unites States Code, for periods of enrollment from September 27, 1993 to December 17, 1993; and from April 4, 1994, to June 20, 1994.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1950 to January 1977.  He died in February 1983.  The appellant is the Veteran's son.

In a July 1994 determination, the Washington, D.C. Regional Office (RO) of the Department of Veterans Affairs (VA) denied the appellant's original claim for educational benefits under Chapter 35, Title 38, United States Code based on graduate studies beginning in 1993.  The appellant was notified of that determination, but did not appeal the decision.  Accordingly, the July 1994 decision is final.  38 U.S.C.A. § 7105 (West 2002).

During a January 1996 personal hearing in Washington, D.C., the appellant stated that he wished to receive Dependents' Education and Assistance benefits for his period of graduate studies (a transcript of the hearing is of record).  In July 2001 and May 2005 Board remands, the Board styled the issue as whether new and material evidence had been submitted to reopen the appellant's claim for entitlement to a retroactive award of Dependents' Education and Assistance benefits for periods of enrollment from September 27, 1993 to December 17, 1993; and from April 4, 1994, to June 20, 1994 was before the RO and had not been considered, and remanded the issue to the RO.

In a May 1999 memorandum a Decision Review Officer determined that the appellant was entitled to retroactive Dependency and Indemnity Compensation benefits based on his school attendance from August 17, 1983 to May 16, 1987.  The Decision Review Officer determined that it was possible that the appellant may be eligible for retroactive educational benefits under Title 38, United States Code, Chapter 35.  The claim was sent to the Buffalo Regional Office for a determination as to whether benefits were payable for the appellant's periods of graduate studies between 1993 and 1994.  

A May 1999 RO letter advised the appellant of its decision and noted that it was possible that he was entitled to retroactive education benefits for the period of training in 1993 and 1994.  In a September 1999 decision, the RO denied the appellant entitlement to Dependents' Education and Assistance benefits for graduate studies that began in 1993.  The RO stated that benefits were not payable for the appellant's graduate studies because the enrollment was after the appellant's period of eligibility had expired.  In so doing, the RO neglected to acknowledge the prior final July 1994 decision which had denied the appellant's claim for Chapter 35 benefits, thus failing to make the proper new and material evidence findings necessary once a claim is found to be final.

In May 2009, the Board remanded the case to give the appellant notice under the Veterans Claims Assistance Act of 2000 and information regarding the regulations pertaining to his claim of entitlement to Dependents' Education and Assistance benefits.  The RO has substantially complied with the mandates of previous remands and that the issue is now properly before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A July 1994 decision denied the appellant entitlement to Dependents' Education and Assistance benefits for the periods between September and December 1993, and between April 1994 and June 1994.  In the absence of a timely perfected appeal, the July 1994 decision is final.

2.  The evidence submitted since the July 1994  decision raises a reasonable possibility of substantiating the claim.

3.  The appellant turned 26 on May [redacted], 1991.

4.  The preponderance of the evidence is against finding that the suspension of the appellant's education program was due to conditions beyond his control.


CONCLUSIONS OF LAW

1.  The July 1994  decision is final.  New and material evidence to reopen a claim for Dependents' Education and Assistance has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  The eligibility criteria for Dependents' Education and Assistance benefits under Chapter 35, Title 38, United States Code have not been met.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 21.3043 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated September 2010 of the information and evidence needed to substantiate and complete his claim.  The claim was readjudicated in a November 2010 supplemental statement of the case.  Thus, any timing error as to notice was cured and rendered nonprejudicial. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The question what constitutes new and material evidence to reopen a claim for Dependents' Education and Assistance benefits depends on the basis on which the prior claim was denied.  See e.g. Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance).  Where the notice of the bases of the prior denial is provided in a supplemental statement of the case, the appellant must be afforded an opportunity to respond and the claim must then be readjudicated by the RO.  Kent.

In its October 2008 supplemental statement of the case, the RO determined that new and material evidence was not received to reopen the appellant's claim for a retroactive award of Dependents' Education and Assistance benefits under Chapter 35, Title 38, United States Code, for periods of enrollment from September 27, 1993, to December 17, 1993; and from April 4, 1994, to June 20, 1994.  The RO said that "no new evidence had been submitted since our original July 7, 1994 decision which wasn't already on record."  See supplemental statement of the case at 20.  The RO noted that applicable law indicates that "if the veteran of a dependent child is rated as having a service connected death, and that death occurs between the child's 18th and 26th birthday, then the claimant's 8 year period of eligibility shall begin on the date of the veteran's death and extend either 8 years, or to the claimant's 31st birthday, whichever occurs first" Id. (emphasis added)   It was noted that the evidence of record showed that the Veteran died on February 18, 1983, prior to the appellant's 18th birthday on May [redacted], 1983.  Thus, the "the condition under the law [referenced in a Decision Review Officer's May 1999 memorandum that] would allow payment beyond age 26 does not apply in this case".  It was further noted that there was no new information to indicate that the Veteran died after the claimant turned 18 (Id.).

Theoretically the appellant may be eligible for benefits under 38 U.S.C.A. § 3512(c)(1) if a suspension is due to conditions beyond his control.  The appellant was not informed as to this matter in the October 2008 supplemental statement of the case.  However, in the September 2010 VCAA letter, the appellant was specifically requested to provide information regarding the beginning and ending dates of the period during which the appellant was unable to attend school for reasons beyond his control.  This information supplements the prior notice and sufficiently informs the appellant of the information to needed to reopen and substantiate his claim in accordance with the VCAA.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.

New and Material Evidence Analysis

VA received the appellant's original claim of entitlement to service connection for Dependents' Education and Assistance in October 1993.  A July 1994 decision denied the claim finding that the appellant's claim for Chapter 35 educational assistance benefit was not filed within the eight year period of eligibility.  It was noted that the appellant's education assistance period was exhausted on May [redacted], 1991, the day he turned 26.  A July 1994 letter notified the appellant of the decision.  The claims file contains nothing to indicate he did not receive the July 1994 decision letter, or any record that the U.S. Postal Service returned it to VA as undeliverable.  Nor is there any record of the appellant having submitted a timely Notice of Disagreement with that decision.  Thus, the July 1994 decision is final and binding on the appellant.

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The United States Court of Appeals for Veterans Claims has held that, in determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).

During his January 1996 personal hearing before the Board, the appellant raised the issue whether he should have been afforded Dependents' Education and Assistance benefits for his period in graduate school between 1993 and 1994.  This was interpreted as a claim to reopen the issue of entitlement for Dependents' Education and Assistance benefits by the Board in a March 1996 decision.  In a May 1999 decision, the RO made a determination on the claim without considering new and material evidence.  Accordingly, the Board, in a May 2005 remand, remanded the issue of whether new and material evidence had been submitted to the RO.  In an October 2008 supplemental statement of the case, the RO determined that no new and material evidence had been received since the July 1994 action.

Review of the claims file reveals that additional evidence has been added in support of the appellant's claim since his July 1994 decision.  This evidence includes numerous statements by the appellant explaining why the time for his eligibility for Dependents' Education and Assistance benefits should have been extended.  The Board notes that all of the evidence submitted in support of the appellant's claim is new, and that the evidence submitted since the July 1994 decision raises a reasonable possibility of substantiating the claim.  The claim is therefore reopened.   

The new evidence includes a June 1999 application for educational benefits which noted that the appellant was not employed.  Also included in the claims file is an April 2000 VA-9 substantive appeal form.  In his substantive appeal, the appellant stated that he wished his Chapter 35 benefits to extend to his thirty-first birthday.  The appellant noted that in only in 1999 did VA inform him that such benefits were available and that his eligibility for benefits should be extended for five years due to VA's failure to notify the appellant of the benefits available to him.  

In a March 2005 statement, the appellant contended that he filed for Chapter 35 benefits in 1991 for his attendance at Strayer University when he found out that assistance was available to him.  The appellant asserted that VA's failure to assist him and his break in his educational pursuits due to conditions "beyond his control," specifically he argued that VA's failure to discuss his potential chapter 35 benefits prevented him from going to graduate school immediately after college.  The appellant stated that he enrolled in graduate school in 1993 due to his belief that he could possibly be eligible for such benefits.  

In November 2008, the appellant stated that, had the VA informed him to the benefits to which he was entitled, he would have completed his training within the period of eligibility.  He noted that as soon as he believed that he might be eligible for benefits through the age of 31, he enrolled in Strayer University.  He additionally stated that the four years that he spent between 1988 and 1991 pursuing Chapter 35 benefits through VA caused him to suspend his training and exceed the 8 year period of eligibility.

The appellant submitted a final statement in support of his claim in December 2010.  In his statement, the appellant argued that he had lost time within the period of eligibility for Dependents' Education and Assistance because he was not properly informed of the benefits available to him during the period of eligibility.  The appellant additionally stated that he completed his training at Strayer University prior to reaching the age of 30.  He further noted that he was unable to pursue his graduate degree within the eligible time period because, in 1987, he had a son and had to work in order to support his family.  

As noted above, material evidence is that which has a reasonable possibility of substantiating the claim.  In this case, the evidence submitted since the July 1994 final decision is new, and it speaks to reasons which might support a finding that the appellant be afforded Chapter 35 benefits, such evidence is material.  Thus, the appellant's claim is hereby reopened.  

Laws and Regulations

Under Chapter 35 of Title 38, United States Code, the period of eligibility for a child of a veteran generally extends from the child's eighteenth birthday and ends on the child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a) (West 2002); 38 C.F.R. § 21.3041.  During that eight year period (ninety-six months), the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 U.S.C.A. § 3511(a) (West 2002); 38 C.F.R. §§ 21.3020(b), 21.3044(a) (2010).  Accordingly, giving the appellant the most beneficial start date, the appellant was eligible for eight years after his 18th birthday, thus until May [redacted], 1991.  

In certain situations, the delimiting date may be modified or extended beyond a child's 26th birthday, but generally not past his/her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040(d), 21.3041(g).  

The exception to this limit is the narrow circumstance presented in 38 C.F.R. § 21.3041(g) which allows for an eligible person who turns 31 in the middle of an academic quarter or semester to finish out the remainder of that quarter or semester before the termination of the benefit.  Also, under this provision, the ending date may be extended if the eligible person's program of education has been suspended due to conditions determined to be beyond the eligible person's control as listed at 38 C.F.R. § 21.3043.  If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible person's control, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible person's 31st birthday. 38 C.F.R. § 21.3041(g).  This provision applies in situations where a claimant is already in receipt of Chapter 35 educational assistance benefits and is pursuing his education, but has had to stop his education because of certain events beyond his control.  

According to 38 C.F.R. § 21.3043, an eligible person may qualify for a suspension of his program if, due to circumstances beyond his control, he: (1) is appointed by the responsible governing body of an established church to serve the church in an official missionary capacity while actively pursuing a program of education, and as a result of such capacity is thereby prevented from pursuit of his program of studies; (2) has immediate family or financial obligations beyond his control requiring the eligible person to take employment or otherwise preclude pursuit of his program; (3) experiences unavoidable conditions in connection with his employment which preclude pursuit of his program; (4) is precluded from pursuing his program because of the eligible person's own illness or illness or death in his immediate family; or (5) is serving on active duty, including active duty for training, in the Armed Forces.  The burden of proof is on the eligible person to establish that suspension of program was due to conditions beyond his control.  If an eligible person qualifies for a suspension, the period of eligibility may, upon request, be extended by the number of months and days intervening the date the suspension began and the date the reason for the suspension ceased to exist.  38 C.F.R. § 20.3043.

Analysis

As noted, in the ordinary course, the appellant's period of eligibility for Dependents' Education and Assistance benefits would have ended on May [redacted], 1991, i.e., the date he turned 26.  The appellant first attended graduate school in September 1993, outside of the regular period of eligibility, and the appellant does not claim otherwise.  Thus, as the regular period for eligibility had lapsed, in order for the appellant's benefits to have included payment for his graduate studies at Strayer University between 1993 and 1994, the evidence must demonstrate circumstances beyond the appellant's control which effectively caused him to suspend his education.  38 C.F.R. § 21.3043.

The appellant argues that his benefits should be extended to include his tenure at Strayer University from September 27, 1993 to December 17, 1993; and from April 4, 1994, to June 20, 1994.  Essentially, he asserts that three circumstances prevented him from completing his graduate school education prior to May [redacted], 1991.  The Board will discuss each of the appellant's arguments in turn.  

First, the appellant argues that, had VA informed him of the deadline for his educational benefits, he would have gone to school during that period.  The Board notes its duty assist an appellant in his claim and to notify him once a claim for benefits has been made.  While VA must address every claim reasonably raised by the record VA is not obligated to inform a possible beneficiary of each and every way in which he may receive benefits.  As noted above, Dependents' Education and Assistance benefits may be given to an appellant up to age 31 when it is found that there were circumstances beyond the appellant's control.  As noted, such circumstances include having to serve in an official missionary capacity while actively pursuing a program of education, immediate family or financial obligations beyond his control, unavoidable conditions in connection with employment which preclude pursuit of his program, illness or illness or death in one's immediate family; and serving on active duty, including active duty for training, in the Armed Forces.  

A failure to receive specific VA notification of possible eligibility is not an exception provided in the law.  Rather, such an argument is one based on equity, and is essentially a request for equitable relief based on ignorance of the law.  In response the undersigned notes that the authority to award equitable relief under 38 U.S.C.A. § 503(a) (West 2002) is committed to the sole discretion of the Secretary.  The Board has no authority under the law to grant equitable relief.  McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Further, the contention that the appellant was unaware of his possible eligibility is without merit, as ignorance of the law is no excuse.  Bryan v. West, 13 Vet. App. 482 (2000).  Everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Thus, regulations are binding on all who seek to come within their sphere, regardless of actual knowledge of what is in the regulations or of the hardship resulting from innocent ignorance.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  Finally, case law is clear that VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).

The appellant additionally argues that his pursuit of VA benefits prevented him from continuing his education between 1988 and 1991.  Significantly, the evidence of record does not demonstrate that any intent to seek schooling during this period was stymied in any way by his pursuit of VA benefits.  Further, the appellant's claim does not go to show a condition beyond his control but rather an active choice to not pursue his education during the period of eligibility.  

Finally, the appellant argues that, as he had a child in 1987, he had to seek employment due to financial hardship and could not attend graduate school.  The appellant has explained that when his son was born he had to support his family and he could not attend graduate school.  The personal choice, however, to begin a family is not comparable with the described conditions found to allow for an extension of benefits due to conditions be beyond one's control.

The exceptions to Chapter 35 eligibility requirements note that such exceptions may apply where one must suspend one's education during the period of eligibility.  In this case, the appellant has suggested that this exception ought to relate to the his decision not to continue his education during that period.  The appellant's term in graduate school was not suspended by any of the described circumstances as it had not begun in the first place.  As a practical matter the use of the word "suspension" here is significant as it applies to reasons one might need to continue his education beyond the period of eligibility.  Such language does not speak to an appellant's personal election to begin part of his education after the period of eligibility.

In light of the foregoing, the appellant's claim for Dependents' Education and Assistance benefits under Chapter 35, Title 38, United States Code is denied.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to a retroactive award of Dependents' Education and Assistance benefits under Chapter 35, Title 38, Unites States Code, for periods of enrollment from September 27, 1993 to December 17, 1993; and from April 4, 1994, to June 20, 1994.

Entitlement to a retroactive award of Dependents' Education and Assistance benefits under Chapter 35, title 38, Unites States Code, for periods of enrollment from September 27, 1993 to December 17, 1993; and from April 4, 1994, to June 20, 1994 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


